DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 11/17/2020 is acknowledged and has been entered.  In the Amendment, claim 44 was amended.  Applicants have overcome all rejections with by virtue of the claim amendment and persuasive remarks in the Response.  Claims 44-53 and 64-73 are pending and have been allowed.  Previously withdrawn claims 54-63 have been cancelled as being drawn to a non-elected invention not eligible for rejoinder.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	Claims 54-63 have been cancelled.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest the claimed method for producing a hydrogen-containing composition comprising, inter alia, pumping chilled water into a hydrogen tank causing hydrogen gas to compress in a head space of the hydrogen tank, and drawing the compressed hydrogen gas through a tube from the head space into an 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 44-53 and 64-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615